DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0198109. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 12/22/2020.	
Claim(s) 1-18 is/are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/25/2019. It is noted, however, that applicant has not filed a certified copy of the Chinese Patent Application No. 201911363396.5 application as required by 37 CFR 1.55.




Claim Objections
I. Minor informalities.
Claims 1-18 objected to because of the following informalities:  
This is a standing objection to all spacing issues in all claims. For example, Claim 1 contains a space between “100” and “mm,” but then two words later does not contain a space between “650” and “mm.” There are no spaces between the numbers and units in Claim 2. Claim 3 contains excessive spacing after all degrees symbols (“°”). These are but a sampling. These issues should be fixed. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 7-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “ultra-long chiral nanotube.” This is a relative term which renders the claim indefinite. The term “ultra-long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that while this language appears in Claim 1, it is not rejected there as the claim requires a specific length. No such length is required of Claim 7. 
Claim 7 is separately indefinite because the recited steps and their effects is unclear. Claim 7 recites inter alia: 
obtaining the ultra-long chiral carbon nanotube by introducing the inert reducing gas into the reactor after the reaction is completed and the reactor is cooled. 

First, “inert reducing” is contradictory on its face – i.e. how can something be inert (non-reactive) and reducing (a reaction) at the came time – but as understood, this apparently means some “mixture of inert gas and hydrogen” (or other reducing gas). (S. [0072]). See also Claim 14. It is so construed and is not necessarily indefinite. That said, it arguably creates ambiguities with the issue noted below – namely whether this “inert reducing” gas is required to react in any way. 
Second, is unclear what the “inert reducing gas” does in the passage quoted above. The verb “obtaining” suggests that the “inert reducing gas” reacts to form the “ultra-long chiral carbon nanotube.” However, the claim also recites that the “inert reducing gas” is introduced “after the reaction is completed and the reactor is cooled.” While not explicitly claimed this way, this is understood to be the reaction between the “carbon source” and the catalyst. If the reaction is completed and the reactor is cooled, it is unclear how the inert reducing gas “obtains” the ultra-long chiral carbon nanotube. As discussed above, arguably this might imply some sort of reduction step. Is this what was intended by the language? 
Dependent claims not specifically addressed import the issues discussed above. The Examiner recommends claiming each positive process step and the result it obtains in each limitation, separating each step/result into its own separate limitation. 
 
Allowable Subject Matter
Assuming correction of the spacing issues identified in the claim objections above, Claims 1-6 would be allowable. Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
While no prior art was applied to Claims 7-18, this is in accordance with MPEP 2173.06 II, which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” As noted above, there is a great deal of confusion on the method claims. 
Absent some limitations to the product, and notwithstanding the ambiguities noted above, the basic method appears to be conventional CVD. US 2009/0297847 to Kim, et al. is made of record. Kim teaches deposition of an iron catalyst on a substrate (Kim 4: [0058] et seq. – note FeCl3, as disclosed in the Specification – see S. 4: [0093]), calcining/reducing in an inert/reducing mixture (Kim 4: [0059]), chemical vapor deposition (Kim 5: [0064] – note methane, disclosed in the Specification at S. 4: [0094]), and “ultra-long lengths,” however that is to be construed. (Kim 5: [0067]). The Examiner reserves the right to reject over the Kim reference – or any reference – as appropriate. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736